DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed September 15, 2022. Claims 1-20 are pending.  Applicant’s arguments have been carefully and respectfully considered in light of the instant amendment, and are not persuasive. Accordingly, this action has been made FINAL. 

Claim Rejections – 35 USC section § 112
 	Applicant has not address the 112 issues raised by the Examiner. Therefore, the rejection has not been withdrawn.

Claim Rejections – 35 USC section § 102
 	Applicant's arguments with respect to claims 1-4, 8-11 and 15-18 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “potentially contribute” in claims 1, 8 and 15 is a relative term which renders the claim indefinite. The term “potentially contribute ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skilled in the art would not be able to determine with certainty when a pixel would “potentially contribute” verses when it does not; therefore, the claim is indefinite. 
 	Claims 2-7, 9-14 and 16-20 are being rejected as incorporating the deficiencies of the claim upon which each respective claim depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suszek (Pub No.: 20190347771)  in view of Huang et al (NPL titled: Fast Physically Correct Refocusing for Sparse Light Fields Using Block-Based Multi-Rate View Interpolation).
	As to independent claim 1, Suszek discloses a computer-implemented method (method for generating and displaying blur images – see [p][0003]) comprising: receiving, by a user interface manager of a lens blur rendering system (see Fig.10), a request to apply a lens blur effect to an image (user may, for example, have selected the initiation of the method from a displayed user interface – see [p][0048]), the request identifying an input image (input image is obtained for processing – see [p][0051]), depth map (depth values can be obtained from a depth map associated with the input image, which indicates a depth value of each pixel of the input image – see [p][0085]), and focal plane in the input image (a blur equation can use the depth of a focal plane that is associated with the selected pixel – see [p][0086]); identifying, by a blur manager of the lens blur rendering system, an accumulation region of the input image corresponding to a first pixel of an output image (maximum radius N – see [p][0097]), wherein the accumulation region is a region of source pixels of the input image centered on coordinates of the first pixel whose values potentially contribute to an output pixel value of the first pixel (the maximum radius N can be selected to be a maximum possible radius of a blurred disc (or other shape) for the determined bokeh effect and the use of a maximum radius N allows surrounding pixels within a particular pixel distance of the selected pixel to contribute their values to the blur, while pixels outside this maximum radius contribute nothing – see [p][0097]); determining, by the blur manager of the lens blur rendering system, a weight for the source pixels based at least in part on an iris map (see blur equation in [p][0092] where w is for the weight and [p][0097]  - where for a determined bokeh effect, a maximum radius is selected) for the source pixels and a depth distance value between each of the source pixels and the focal plane, wherein the iris map includes (D is for the depth of the pixel for the current and df  is the focal plane depth value of the selected (origin) pixel – see [p][0093]), for each source pixel, a threshold value for that source pixel to contribute to the output pixel value of the first pixel (only pixels within the radius can contribute their weight – see [p][0097]); and generating, by the blur manager of the lens blur rendering system, an output pixel value for the first pixel by calculating a weighted sum of the source pixels from the accumulation region (note the equation is a weighted sum of the pixels in the maximum radius N – see [p][0084][0097]).
 	However, Suszek does not expressly disclose wherein the iris map includes a plurality of iris blocks, each iris block associated with a minimum threshold value.
 	Huang discloses block-based multi-rate processing wherein the iris map includes a plurality of iris blocks, each iris block associated with a minimum threshold value (see section III, subsection E – where Rmin for equation 12 is defined by the minimum blur radius in the target block).
 	Suszek and Huang are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated the method block-based multi-rate processing of Huang into method for generating and displaying blur images of Suszek in order to provide a fast refocusing algorithm which can achieve photorealistic depth-of-field effects for sparse light fields (see section I, [p][004]).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 4, Suszek teaches the computer-implemented further comprising: generating, by an iris map manager of the lens blur rendering system, at least a portion of the iris map based on an iris shape parameter, wherein the iris map includes a plurality of iris blocks, each corresponding to a different portion of the accumulation region (circle bokeh effect to be provided, of a size based on the maximum radius. In other implementations, bokeh effects having different shapes can be provided, e.g., hexagons, squares, etc. – see – [p][0097]).

 	Claim 8 is rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is method claim for the system claimed in claim 8.  

 	Claim 11 is rejected for the same reasons as set forth in the rejection of the claim 4, as claim 4 is method claim for the system claimed in claim 11.  

 	Claim 15 is rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is method claim for the system claimed in claim 15.  

 	Claim 18 is rejected for the same reasons as set forth in the rejection of the claim 4, as claim 4 is method claim for the system claimed in claim 18.  


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suszek in view of Huang et al further in view of Flick et al (NPL titled: Depth of Field Bending Light) (Cited in IDS).
 	As to claim 2, the combination of Suszek and Huang as a whole does not expressly disclose the computer-implemented method further comprising: iteratively generating, by the blur manager of the lens blur rendering system, an output pixel value of each pixel of the output image based on a corresponding accumulation region of the input image.
 	Flick discloses a method for depth-of-field post-processing effect including iteratively generating, by the blur manager of the lens blur rendering system, an output pixel value of each pixel of the output image based on a corresponding accumulation region of the input image (see section 3.1).
	Suszek, Huang and Flick are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated the method for  depth-of-field post-processing effect of Flick into method for generating and displaying blur images of Suszek as modified by Huang in order to create the bokeh effect by taking the average of a block of 9×9 texels centered on the current fragment  and  averaging the colors around the fragment (see section 3.1).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Claim 9 is rejected for the same reasons as set forth in the rejection of the claim 2, as claim 2 is method claim for the system claimed in claim 9.  

 	Claim 16 is rejected for the same reasons as set forth in the rejection of the claim 2, as claim 2 is method claim for the system claimed in claim 16.
  	
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suszek in view of Huang et al further in view of Nehab et al (NPL titled: GPU-Efficient Recursive Filtering and Summed-Area Tables).
 	As to claim 3, the combination of Suszek and Huang as a whole does not teach the computer-implemented method of, wherein iteratively generating, by the blur manager of the lens blur rendering system, an output pixel value of each pixel of the output image based on a corresponding accumulation region of the input image, further comprises: dividing the output image into a plurality of pixel blocks; and allocating a plurality of thread groups of at least one processor to process the plurality of pixel blocks.
 	Nehab discloses a fast image restoration method including wherein iteratively generating, by the blur manager of the lens blur rendering system, an output pixel value of each pixel of the output image based on a corresponding accumulation region of the input image, further comprises: dividing the output image into a plurality of pixel blocks (see section 4.1); and allocating a plurality of thread groups of at least one processor to process the plurality of pixel block (see section 4.1 and Table 1).
 	Suszek, Huang and Nehab are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated the method for  fast image restoration method of Nehab into method for generating and displaying blur images of Suszek as modified by Huang for partitioning the image into 2D blocks, with a small band of additional data buffered along each block perimeter so that the image data is read only twice and written just once, independent of image size, and thus total memory bandwidth is reduced (see abstract).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Claim 10 is rejected for the same reasons as set forth in the rejection of the claim 3, as claim 3 is method claim for the system claimed in claim 10.  

 	Claim 17 is rejected for the same reasons as set forth in the rejection of the claim 3, as claim 3 is method claim for the system claimed in claim 17.

Allowable Subject Matter
Claims 5-7, 12-14 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
(As to claims 5, 12 and 19) None of the cited prior art of record teaches or fairly suggests:  wherein generating, by the blur manager of the lens blur rendering system, an output pixel value for the first pixel by calculating a weighted sum of the source pixels from the accumulation region, further comprises: storing intermediate sums of source pixel weights; and storing intermediate output pixel values for each iris block as intermediate weighted averages comprising the intermediate output pixel value divided by an intermediate sum of source pixel weights for the iris block.

(As to claims 6-7 and 13) None of the cited prior art of record teaches or fairly suggests: identifying, by the iris map manager of the lens blur rendering system, a minimum threshold value for each iris block; and storing, by the iris map manager of the lens blur rendering system, the minimum threshold value for each iris block.
(As to claim 14) None of the cited prior art of record teaches or fairly suggests: wherein the instructions to determine, by the blur manager of the lens blur rendering system, a weight for each of the source pixels based at least in part on an iris map for the source pixels and a depth distance value between each of the source pixels and the focal plane, wherein the iris map includes, for each source pixel, a threshold value for that source pixel to contribute to the output pixel value of the first pixel, when executed, further cause the at least one processor to: comparing the minimum threshold value of the iris block to a maximum effective blur radius for each iris block of the accumulation region; and determining the weight for each source pixel from the input image in iris blocks of the accumulation region when the maximum effective blur radius is larger than the minimum threshold value of the iris block.
(As to claim 20) None of the cited prior art of record teaches or fairly suggests: means for identifying a minimum threshold value for each iris block; means for storing the minimum threshold value for each iris block; and wherein the means for determining a weight for the source pixels based at least in part on an iris map for the source pixels and a depth distance value between each of the source pixels and the focal plane, wherein the iris map includes, for each source pixel, a threshold value for that source pixel to contribute to the output pixel value of the first pixel, further comprises: means for comparing the minimum threshold value of the iris block to a maximum effective blur radius for each iris block of the accumulation region; and means for determining the weight for each source pixel from the input image in iris blocks of the accumulation region when the maximum effective blur radius is larger than the minimum threshold value of the iris block.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    November 28, 2022